DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1-42.  In particular, Applicant asserts that the cited references fail to disclose that “the soliciting of mobile devices by other mobile devices is accomplished autonomously.”
In response, the Examiner respectfully disagrees. Examiner submits that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (See MPEP 2144.04)
Further, examiner submits it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the solicitation autonomously, since it was known in the art that to autonomously send an message and/or complete functions in response to, for example, triggering a rule it is well known in the art as evidenced by Sayed US 20150189069 A1 , [0042] ; Johnson et al. US 20150206419 A1, [0141]  and Park et al. US 20140155110 A1, [0080].

For the above reasons, it is believed that the rejections should be sustained.
	
Claim Objections
Claim 21 is objected to because it recites “The system of claim 21”.  It seems that it should read “The system of claim 19”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	

Claims 1-18, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim1 now recites “wherein spatial mobility and solicitation by mobile device A are split between autonomous action and human control, such that  where spatial mobility of mobile device A is human controlled then solicitation is autonomous, and where spatial mobility of mobile device A is autonomous, then solicitation is human controlled.” 
However, the is no indication on the specification that when the spatial mobility of mobile device A is autonomous the solicitation is controlled human. Actually, Applicant’s specification states in, [0024] that “ devices of the inventive subject matter exclude self-mobilizing robots, e.g., GizmodoTM, BigDogTM, AsimoTM, and auto swarming robots, when decisions regarding movements of the robots are being made entirely under their own control.”
Therefore, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner respectfully requests that the Applicant point out where in the specification (i.e., paragraph, line number) support can be found for the aforementioned newly added limitations.
Regarding claims 2-18, 41 and 42, claims 2-18, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because claims 2-18, 41 and 42R
Regarding claims 2-18, 41 and 42, claims 2-18, 41 and 42 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(a). Claims 2-18, 41 and 42 do not remedy this deficiency and therefore inherit the rejection of the parent claim.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the limitation “the operating instruction.”  There is insufficient antecedent basis for this limitation in the claim.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli et al. "CoStream: Co-construction of shared experiences through mobile live video sharing." 27th International BCS Human Computer Interaction Conference (HCI 2013) 27. 2013), hereinafter referred to as Dezuli, in view of Flores et al. (US 20150373306 A1), hereinafter referred to as Flores further in view of Laurentino et al. (US 20140320590 A1), hereinafter referred to as Laurentino.
Regarding claim 1, Dezuli discloses a method of capturing multiple data sets regarding a target from different perspectives (See abstract), comprising. 
soliciting, by the mobile device A, a mobile device B to provide a second data set of the target from a second perspective (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration);
providing, by the mobile device B, the second data set corresponding to the second perspective to at least one of the mobile device A and a server (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend; and page 4-5 – “users can then select a desired perspective by tapping onto the Thumbnail onto the thumbnail);
providing, by the mobile device B, the second data set corresponding to the second perspective to at least one of the mobile device A and a server (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend.);
soliciting, by the mobile device B, a mobile device C provide a third data set from a third perspective (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that multiple users use the same system , CoStream, and therefore, the actions done by one user could be replicated by the others. For example, P1 and P2 soliciting P3);
providing, by the mobile device C, the third data set to at least one of the mobile device A, the mobile device B, or a server  (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend. Examiner notes that multiple users use the same system , CoStream, and therefore, the actions done by one user could be replicated by the others, for example P3 providing P2);
Dezuli does not explicitly disclose identifying, by a mobile device A, a target 
gathering, by the mobile device A, a first data set of the target from a first perspective based on the identification of the target; issuing, by the mobile device A and to at least one of the mobile device B or the mobile device C, an operating instruction based on the corresponding at least one of the second data set and the third data set and wherein spatial mobility and solicitation by mobile device A are split between autonomous action and human control, such that  where spatial mobility of mobile device A is human controlled then solicitation is autonomous, and where spatial mobility of mobile device A is autonomous, then solicitation is human controlled.
However, Flores from the same or similar endeavor of video streaming discloses identifying, by a mobile device A, a target; gathering, by the mobile device A, a first data set of the target from a first perspective based on the identification of the target (a particular sequence of related actions-of-interest may be captured as follows: (i) the user starts recording as the pitcher starts his windup (this event may be automatically initiated by detection the pitchers leg start to move off the mound and/or the pitchers arms start to move));
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli to add the automatically initiated a recording of an event based on the identification of the event (Flores, [0066]).
Moreover, Laurentino from the same or similar endeavor of video streaming discloses issuing, by the mobile device A and to at least one of the mobile device B or the mobile device C, an operating instruction based on the corresponding at least one of the second data set and the third data set. (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli and Flores to add the teachings of Laurentino as above, in order to capture a certain view of the insured object (Laurentino, [0040]).
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to wherein spatial mobility and solicitation by mobile device A are split between autonomous action and human control, such that  where spatial mobility of mobile device A is human controlled then solicitation is autonomous, and where spatial mobility of mobile device A is autonomous, then solicitation is human controlled since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (See MPEP 2144.04)
Further, examiner submits it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the solicitation autonomously, since it was known in the art that to autonomously send an message and/or complete functions in response to, 
Regarding claim 2, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, further comprising, prior to the soliciting by the mobile device A: providing, by the mobile device B and to the mobile device A, at least one of a location, availability, distance, orientation, or capability of the mobile device B (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location)
wherein the step of soliciting by the mobile device A further comprises soliciting, by the mobile device A, the mobile device B to provide the second set of data of the target in the second perspective based on at least one of the location, availability, distance, orientation, or capability of the mobile device B (See page 5- select a desired perspective by tapping onto the thumbnail; see also FIG. 4).
Dezuli does not explicitly disclose autonomously provide.
However, it would have been obvious to “autonomously provide” since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (See MPEP 2144.04)
Further, examiner submits it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the solicitation autonomously, since it was known in the art that to autonomously send an message and/or complete functions in response to, for example, triggering a rule it is well known in the art as evidenced by Sayed US 20150189069 

Regarding claim 3, Dezuli, Flores and Laurentino disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 2, wherein mobile device B provides the at least one of the location, availability, distance, orientation, or capability of the mobile device B to the at least one of the mobile device A or the server after receiving a broadcast from the mobile device A (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location).
Regarding claim 4, Dezuli, Flores and Laurentino disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 2, wherein mobile device B provides the at least one of the location, availability, distance, orientation, or capability of the mobile device B to the at least one of the mobile device A or the server before receiving a broadcast from the mobile device A (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location)
Regarding claim 7, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli discloses the claimed invention except for wherein the server is internally located in at least one of mobile devices A, B, or C. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have a server located internally in at least one of mobile devices A, B, or C, since it has been held that forming in one Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  
Furthermore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have a server located internally in at least one of mobile devices A, B, or C, since it was known in the art that to use a mobile device as a server as evidenced by (US 20130067026 A1, [0063]; US 20110289599 A1 [0050]; US 20110184825 A1, [0032]; US 20100131583 A1, [0024]; US 20090234950 A1, [0003]; and US 20090089166 A1 [0033]).
Regarding claim 8, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, further comprising, following the step of gathering the first data set of the target: executing, by the at least one of the mobile device A and the server, a delay of a predetermined amount of time prior to soliciting mobile device B (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that soliciting mobile device a can ask p2 to stream at any time).
Regarding claim 9, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, wherein the step of soliciting, by the mobile device A of the mobile device B comprises:
sending, by the mobile device A, a signal to mobile device B (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users;);
receiving, by the mobile device A, information from mobile device B (See page 4 - start watching that stream); and
determining, by the mobile device A, that the mobile device B can provide the second data set of the target from its perspective based on the received information (See page 4 – icon decoration reveal whether a user is currently recording, watching or passive ).
Regarding claim 10, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses gathering, by the mobile device B, the second data set of the target in response to the solicitation (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend.).
Dezuli does not explicitly disclose providing, by the mobile device A, recordation advice to the mobile device B while the mobile device B is gathering the second data set.
However, Laurentino from the same or similar endeavor of video streaming discloses providing, by the mobile device A, recordation advice to the mobile device B while the mobile device B is gathering the second data set (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
Laurentino has been discussed in connection with claim 1, above. 
Regarding claim 11, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, wherein the mobile device B is solicited before the mobile device C is solicited by a predetermined amount of time. (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that soliciting mobile device a can ask p3 to stream at any time).
Regarding claim 15, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose method of claim 1, wherein the step of issuing an operating instruction comprises at least one of: changing a sampling rate; changing a resolution; changing a transmission rate; issuing an overwrite protection order for at least a portion of captured data; changing in location; initiating a panning motion; or pointing in a different direction.
However, Laurentino from the same or similar endeavor of video streaming discloses method of claim 1, wherein the step of issuing an operating instruction comprises at least one of: changing a sampling rate; changing a resolution; changing a transmission rate; issuing an overwrite protection order for at least a portion of captured data; changing in location; initiating a panning motion; or pointing in a different direction (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
The motivation for combining Dezuli, Flores and Laurentino has been discussed in connection with claim 1, above. 
Regarding claim 41, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, wherein the operating instruction issued by the mobile device A to at least one of the mobile device B or the mobile device C, includes (1) wherein the mobile device B provides a fourth data set gathered solicitation of the mobile device B, and (2) wherein the mobile device C provides a fifth data set gathered before the solicitation of the mobile device C. (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Walker (US 20150109450 A1), hereinafter referred to as Walker
Regarding claim 5, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 1, wherein mobile device B comprises a dash cam on a vehicle.
However, Walker from the same or similar endeavor of video streaming discloses method of claim 1, wherein mobile device B comprises a dash cam on a vehicle (See [0065] - camera may be an internally-mounted camera).
 (Walker, [0095] and [0066]).
Regarding claim 6, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 1, wherein mobile device B comprises a dash cam on a vehicle.
However, Walker from the same or similar endeavor of video streaming discloses method of claim 1, wherein the target comprises a vehicle accident (See [0066] - an event is detected by the present invention, such as if an accident or a collision is automatically detected).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Walker as above, in order to utilize vehicles in the area being affected to get real time video streams of the major recording event such as if an accident or a collision is automatically detected (Walker, [0095] and [0066]).
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Perez et al. (US 20120320013 A1), hereinafter referred to as Perez.
Regarding claim 12, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
method of claim 1, further comprising stitching together, by the server, the first, second and third data sets.
However, Perez from the same or similar endeavor of video streaming discloses method of claim 1, further comprising stitching together, by the server, the first, second and third data sets (See ¶ [0024] - by Stitching together video images from a Sufficient number of capture devices).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Perez as above, in order to select to view the event from a continuum of perspectives in the three-dimensional representation (Perez, [0024]).
Regarding claim 13, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose method of claim 1, further comprising allocating, by the server, of a payment of funds to at least one of the mobile devices A, B, and C for providing their data sets.
However, Flores from the same or similar endeavor of video streaming discloses method of claim 1, further comprising allocating, by the server, of a payment of funds to at least one of the mobile devices A, B, and C for providing their data sets (See ¶ [0028] - users may earn advertising revenue).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Perez as above, in order to incentive users to become well-known for providing good quality media streams (Perez, [0028]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Bao, et al. "VUPoints: collaborative sensing and video recording through mobile phones.” Proceedings of the 1st ACM workshop on Networking, systems, and applications for mobile handhelds. ACM, 2009, hereinafter referred to as Bao
Regarding claim 14, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose the method of claim 1, wherein the second and third perspectives are respectively captured by the mobile device B and the mobile device C at a future time and location specified by the mobile device A or the server.
	However, Bao from the same or similar endeavor of  video streaming discloses the method of claim 1, wherein the second and third perspectives are respectively captured by the mobile device B and the mobile device C at a future time and location specified by the mobile device A or the server. (See Page 8, FIG. 1 - the server prescribes a few phones at vantage locations to activate video-recording and “Once an event is identified, video-recording needs to be triggered”);
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Bao as above, in order to add the teachings of Bao as above, in order to combine Short video-clips from different phones to produce the highlights of an occasion (Bao - Abstract)
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Chandrayana (US 20140304395 A1), hereinafter referred to as Chandrayana.
Regarding claim 16, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Furthermore, Dezuli disclosed receiving, by at least one the mobile device B or the mobile device C, at least one additional solicitation (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that multiple users use the same system, CoStream, and therefore, the actions done by one user could be replicated by the others. For example, P1 and P2 soliciting P3)
Dezuli does not explicitly disclose resolving, by the at least one of the mobile device B or the mobile device C and via a priority scheme, a contention caused by the multiple received solicitations.
However, Chandrayana from the same or similar endeavor of streaming discloses resolving, by the at least one of the mobile device B or the mobile device C and via a priority scheme, a contention caused by the multiple received solicitations (See [0145] - priority scheme).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Chandrayana as above, in order to put in order the objects to be downloaded. (Chandrayana, [0145]).
Regarding claim 17, Dezuli, Flores and Laurentino disclose all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim
method of claim 16, wherein the priority scheme comprises at least one of a device ID scheme, a queuing scheme, a sharing scheme, a block-and-monopoly scheme, or a smashing scheme.
However, Chandrayana from the same or similar endeavor of streaming discloses method of claim 16, wherein the priority scheme comprises at least one of a device ID scheme, a queuing scheme, a sharing scheme, a block-and-monopoly scheme, or a smashing scheme. (See [0145] - priority scheme is simply a random ordering of objects to be downloaded).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Chandrayana as above, in order to put in order the objects to be downloaded. (Chandrayana, [0145]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Reis (US 20120143701 A1), hereinafter referred to as Reis.
Regarding claim 18, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose limiting, by at least one of the mobile device A or the mobile device B, an amount of solicitations that can be sent by the respective at least one of the mobile device A or the mobile device B to a predetermined number of solicitations over a predetermined amount of time.
However, Reis from the same or similar endeavor of streaming discloses limiting, by at least one of the mobile device A or the mobile device B, an amount of solicitations that can be sent by the respective at least one of the mobile device A or the mobile device B to a predetermined number of solicitations over a predetermined amount of time (See [0008] - limited number of requests in a time period).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Reis as above, in order to evaluate one or more characteristics associated with the user to determine if the request should be granted (Reis, [0008]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Walker
Regarding claim 30, Dezuli, discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 19, wherein mobile device B comprises a dash cam on a vehicle.
However, Walker from the same or similar endeavor of video streaming discloses method of claim 1, wherein mobile device B comprises a dash cam on a vehicle (See [0065] - camera may be an internally-mounted camera).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli to add the teachings of Walker as above, in order to utilize vehicles in the area being affected to get real time video streams of the major recording event such as if an accident or a collision is automatically detected (Walker, [0095] and [0066]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Shehata (US 20150142211 A1), hereinafter referred to as Shehata
Regarding claim 42, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 1, wherein the mobile devices A, B, and C are coupled together in an ad-hoc network.
However, Shehata from the same or similar endeavor of video streaming discloses method of claim 1, wherein the mobile devices A, B, and C are coupled together in an ad-hoc network (See [0141] - Communications may occur over a wireless network, such as an ad-hoc 802.11b/g link).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Shehata as above, in order to provide a directly communication between the devices  without the presence of ground station. (Shehata, [0095] and [0066]). An ad-hoc network. does not rely on a pre-existing infrastructure, such as routers in wired networks or access points in wireless networks. Wireless mobile ad hoc networks are self-configuring, dynamic networks in which nodes are free to move


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-29 and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dezuli.
Regarding claim 19-29 and 31-40, Examiner submits that the functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)
Moreover, Examiner submits that, in Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court has held that "programmable" claim language required only that the accused product could be programmed to perform the claimed  functionality, in Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.)
Therefore, claims 19-29 and 31-40 only require a first mobile device a second mobile device, a third mobile device that are capable of performing the recited functions.
Dezuli discloses a server, a first mobile device a second  mobile device, a third mobile device that are capable of performing the recited functions (See section 4.2 - CoStream is implemented as a client-server architecture. The mobile clients are Android-based and use RTP streaming; and figure 9 and section 4.1 disclosing at least 3 mobile devices that could be programmed to perform the claimed functionality.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/FABIO S LIMA/Primary Examiner, Art Unit 2486